liWALTZER, Judge.
We grant writs in these consolidated applications for the purpose of reviewing whether the trial court’s grant of a partial summary judgment is correct.
The trial court decreed:
IT IS ORDERED, ADJUDGED AND DECREED that all “installation and design” claims in this case are to be governed by the standard of simple negligence. All allegations concerning inspection, maintenance and monitoring of the fire alarm system are to be controlled by the standard of gross negligence. Summary judgment is denied as to all remaining issues, which are to be determined by the trier of fact at the trial on the merits.
Summary judgment on the STANDARD OF CARE is improper as it grants neither “all nor part of the relief prayed for” as required by L.S.A.-C.C.P. art. 966(A). The STANDARD OF CARE determination is likewise improper because it does not fall into the two categories for which partial summary judgment is specifically authorized in L.S.A.-C.C.P. art. 966(E) and (F).
ACCORDINGLY, we ANNUL the judgment rendered 7 February 1997.
|2Because we have annulled the judgment above cited in writ application 97-C0391, the writ application 97-C-0379 is MOOT as it pertains to the judgment as quoted above.
In writ application 97-C-0391 Relator ADT Security Systems, Inc. et al also complain that the trial court’s judgment denying summary judgment was erroneous. The issues raised by Relator are more appropriately determined at a trial on the merits, after which Relator will have an adequate remedy on appeal.

WRIT GRANTED. JUDGMENT ANNULLED.